Citation Nr: 9917573	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation of greater than 10 percent 
for chondromalacia of the right knee.

2.  Entitlement to an evaluation of greater than 10 percent 
for chondromalacia of the left knee.

3.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.  

4.  Entitlement to a compensable evaluation for a skin 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1961 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has full range of motion of the right knee 
with no instability, and X-ray studies have demonstrated 
minimal degenerative changes.  

2.  The veteran has full range of motion of the left knee 
with no instability, and X-ray studies have demonstrated 
minimal degenerative changes.

3.  The veteran's hearing acuity for the left ear is at level 
I.

4.  The veteran's skin disability is productive of a single 
reddish area measuring seven millimeters, without evidence of 
exfoliation, exudation, or itching. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1998).

3.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85 Code 6800 (1998); 64 FR 
25202, May 11, 1999, to be codified at 38 C.F.R. §§ 4.85, 
4.86.  

4.  The criteria for a compensable evaluation for a skin 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Bilateral Knee Disabilities

The record shows that entitlement to service connection for 
postoperative left knee impairment was established in a June 
1978 rating decision.  A 10 percent evaluation was 
established for this disability.  A December 1978 rating 
decision recharacterized the veteran's disability as 
chondromalacia of the left knee with minimal arthritis.  
Entitlement to service connection for chondromalacia of the 
right knee was also established at this time, evaluated as 10 
percent disabling.  The 10 percent evaluations for each knee 
currently remain in effect.

The veteran's knee disabilities are evaluated under the 
rating codes for traumatic arthritis, and for other 
impairment of the knee.  Arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  Limitation of extension to 30 
degrees receives a 40 percent evaluation.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Flexion of the leg that is limited to 15 degrees is evaluated 
as 30 percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or malaligned due 
to healed injury are to be recognized as entitled to at least 
the minimum compensable rating for the joint.  In a precedent 
decision, the Acting General Counsel of the VA stated that if 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

The evidence includes VA treatment records dated from August 
1991 to the present.  VA treatment records from March 1992 
show that the veteran was seen for complaints of left knee 
swelling.  He had a history of arthritis of the same knee due 
to trauma, and had undergone surgery in 1961.  On 
examination, the left knee had infrapatellar effusion 
protruding outward.  There was decreased range of motion for 
flexion, but full range of motion for extension.  The area of 
effusion felt very warm.  An X-ray study conducted at this 
time revealed mild degenerative changes.  The diagnosis was 
probable questionable bursitis of the left knee.  Additional 
March 1992 records show that the veteran continued to have an 
inflamed bursa of the left knee.  

The veteran was afforded a VA examination of his knees in 
September 1996.  He gave a history of injuring both his knees 
in a fall in 1961, and of having undergone surgery for 
Osgood-Schlatter on the left.  He complained of pain mainly 
when kneeling.  On examination, the veteran was in no 
distress, and his ambulatory abilities were not limited.  
There was Osgood-Schlatter of a moderate degree of the left 
knee.  There was a full range of motion in both knee joints, 
and there was no deformity other than the Osgood-Schlatter.  
A bilateral varus and valgus stress test was normal.  X-ray 
studies conducted at this time revealed very minimal 
degenerative joint disease, more prominent in the 
patellofemoral joint of the left knee.  The diagnoses 
included claimed bilateral knee arthritis, status post 
surgery of the left knee.  

The Board finds that the evidence does not support 
entitlement to an increased evaluation for chondromalacia of 
either the left or right knee.  The service medical records 
show that the veteran had a single episode of left knee 
bursitis in March 1992.  VA treatment records are negative 
for any recent treatment of the left or right knee.  The 
September 1996 VA examination found that the veteran has a 
full range of motion of both knees, and the varus and valgus 
stress test was normal.  There was no evidence of bursitis.  
The X-ray studies do show evidence of very minimal 
degenerative changes of both knees.  Therefore, as there is 
no evidence of impairment of the knees due to recurrent 
subluxation or lateral instability and no evidence of loss of 
range of motion, the criteria for an evaluation greater than 
10 percent have not been met for either knee.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1998).  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but the evidence does not 
demonstrate entitlement to an increased evaluation under 
these regulations.  The veteran reported pain mainly when 
kneeling at the September 1996 VA examination, but the 
examination was negative for any disability of the knees due 
to reduction of the range of motion or instability.  There 
was no objective showing of weakness, incoordination, or 
excess fatigability on examination of the knees.  Other than 
Osgood-Schlatter, there was no deformity of the knee joints 
and no findings of atrophy.  The exhibited loss of function 
of the knees on examination was minimal.  It follows that the 
veteran's knee disability does not warrant an evaluation 
greater than 10 percent for either knee.  Similarly, as the 
September 1996 VA examination did not demonstrate any 
limitation of motion, instability or subluxation of the knee, 
entitlement to a separate evaluation for arthritis under the 
provisions of VAOPGCPREC 9-98 is not demonstrated.  


II. Hearing Loss

The veteran contends that the evaluation of his service 
connected hearing loss of the left ear is insufficient to 
reflect its current level of severity.  He believes that his 
disability is severe enough to warrant a compensable rating. 

The VA has changed the regulations pertaining to the 
evaluation of hearing loss since the arrival of the veteran's 
appeal at the Board.  These changes became effective June 10, 
1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.  
64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.  
The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Similarly, the veteran's 
nonservice connected hearing loss of the right ear was 
treated as normal in his evaluation by the RO, as is required 
by the new regulations.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.  

The record shows that entitlement to service connection for 
high frequency hearing loss of the left ear was established 
in a June 1978 rating decision.  A zero percent evaluation 
was established for this disability, which currently remains 
in effect.  

The evidence includes VA treatment records dated June 1995.  
The veteran complained of hearing loss, dizziness, and 
tinnitus.  The assessment was normal hearing from 250 Hertz 
through 2000 Hertz, with moderate sensorineural loss above 
2000 Hertz for the right ear.  The left ear was essentially 
the same as the right.  

The veteran was afforded a VA audiometric examination in 
September 1996.  He had pure tone thresholds of 25, 30, 50, 
and 60 decibels for the right ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The average threshold was 41 
decibels, and the speech discrimination was 94 percent.  The 
left ear had pure tone thresholds of 15, 25, 60, and 60 
decibels at these same frequencies.  This equates to an 
average threshold of 40 decibels.  Speech discrimination was 
94 percent.  The summary of the test results were normal to 
moderately-severe sensorineural hearing loss, and normal 
middle ear function bilaterally.  The ear examination 
conducted at this time stated that there was no active ear 
disease present.  The diagnosis was bilateral symmetric high 
frequency sensorineural hearing loss, possibly secondary to 
noise exposure.  

The Board finds that entitlement to an increased evaluation 
for hearing loss of the left ear is not merited under either 
the old or new regulations.  As the Board noted earlier, 
where a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss is to be 
considered normal for the purpose of computing the service-
connected disability rating, unless the veteran is totally 
deaf in both ears.  The Board has considered the veteran's 
argument that his hearing loss has increased.  However, the 
evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The September 1996 VA examination 
shows that the veteran has an average pure tone threshold of 
40 decibels for the left ear, with 94 percent speech 
discrimination.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss of the left ear is at level I, and 
that, therefore, a compensable rating is not warranted.  
38 C.F.R. § 4.85, Code 6100 (1998); 64 FR 25202, May 11, 
1999, to be codified at 38 C.F.R. § 4.85.  The Board has also 
considered the provisions of 64 FR 25202, May 11, 1999, to be 
codified at 38 C.F.R. § 4.85(g) and 38 C.F.R. § 4.86, but the 
results of the September 1996 VA examination clearly show 
that these provisions are not applicable in this case.  

III. Skin Disability

Entitlement to service connection for tinea pedis and 
onychomycosis was established in a June 1978 rating decision.  
A zero percent evaluation was assigned for this disability.  
The April 1998 Supplemental Statement of the Case notes that 
the current diagnoses of the veteran's skin disability 
include erythrasma and onychomycosis.  The zero percent 
evaluation currently remains in effect.  

The rating code does not contain listings for tinea pedis, 
onychomycosis, or erythrasma.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's skin 
disability is evaluated by analogy to eczema.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Code 7806.  

VA treatment records show that the veteran was seen in May 
1995 in order to receive a refill for his medication.  The 
diagnosis was chronic dermatitis.  
The veteran was afforded a VA examination of his skin in 
September 1996.  He gave a history of fungus in his groin for 
years.  The veteran indicated that the diagnosis for his skin 
disability had been changed during his most recent visit to 
the dermatology clinic.  On examination, the veteran had a 
slightly brown discoloration of the skin in the groin.  It 
resembled healed tinea cruris.  There was a single red area 
seven millimeters in diameter in the right groin, without any 
similar lesions.  The onychomycosis was observed, but not 
noted to be particularly symptomatic.  

The evidence does not show that entitlement to an increased 
evaluation for the veteran's skin disability is merited.  
There is no evidence that he has required recent treatment 
for this disability.  The September 1996 VA examination noted 
only a single small red area in the groin, which is 
considered a nonexposed area.  There is no evidence of 
exfoliation, exudation, or itching.  This more nearly 
resembles the criteria for the zero percent evaluation 
currently in effect.  Therefore, entitlement to an increased 
rating is not demonstrated. 


ORDER

Entitlement to an evaluation of greater than 10 percent for 
chondromalacia of the right knee is denied. 

Entitlement to an evaluation of greater than 10 percent for 
chondromalacia of the left knee is denied.  

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied. 

Entitlement to a compensable evaluation for a skin disability 
is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

